Freeman, J.,
delivered the opinion of the court.
The defendant is indicted for unlawfully vending and selling and peddling lightning rods in Robertson county without a license.
The Circuit Judge quashed the indictment. The State appeals. The ground on which the judge quashed the indictment does not appear.
By the 46th section of act of 1873, it is made a privilege, among other things, to peddle merchandise, and such occupations or business as are so declared to be privileges, are forbidden to be exercised without license. What the privilege tax is we need not determine.
A peddler is defined to be one who travels about the country on foot, or in a vehicle, or any other *29■way, and sells goods or commodities. Woolman v.The State, 2 Swan, 354.
The “lightning rod man” must be held to come within this definition; at any rate, we see no principle on which he can be placed outside of it.
"We therefore hold his business has the elements of a peddler, as defined by our law, and the indictment good for exercising it tvithout a license.
Reverse and remand for trial.